Citation Nr: 1435258	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  12-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial increased rating for atypical Raynaud's disease, right hand and wrist, currently rated 10 percent disabling.  

2.  Entitlement to an initial increased rating for atypical Raynaud's disease, left hand and wrist, currently rated 10 percent disabling.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to January 2005.

These matters come to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for right and left hand and wrist, atypical Raynaud's disease, assigning separate 10 percent disability ratings, effective January 12, 2005.  A notice of disagreement was filed in August 2011, a statement of the case was issued in January 2012, and a substantive appeal was received in February 2012.

The Veteran testified at a Board hearing in July 2012; the transcript is of record.


FINDINGS OF FACT

1.  From January 12, 2005, the Veteran's Raynaud's disease, right hand and wrist was shown to be manifested by characteristic attacks occurring four to six times per week, but not daily, and is not manifested by subjective complaints or objective findings of digital ulcers.  

2.  From November 14, 2011, the Veteran's Raynaud's disease, right hand and wrist has been manifested by at least daily characteristic attacks, with no subjective complaints or objective findings of digital ulcers.

3.  From January 12, 2005, the Veteran's Raynaud's disease, left hand and wrist was shown to be manifested by characteristic attacks occurring four to six times per week, but not daily, with no subjective complaints or objective findings of digital ulcers.  

4.  From November 14, 2011, the Veteran's Raynaud's disease, left hand and wrist, has been manifested by at least daily characteristic attacks, with no subjective complaints or objective findings of digital ulcers.


CONCLUSIONS OF LAW

1.  From January 12, 2005, the criteria for a 20 percent disability rating for Raynaud's disease, right hand and wrist, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2013). 

2.  From November 14, 2011, the criteria for a 40 percent disability rating for Raynaud's disease, right hand and wrist, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2013). 

3.  From January 12, 2005, the criteria for a 20 percent disability rating for Raynaud's disease, left hand and wrist, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2013). 

4.  From November 14, 2011, the criteria for a 40 percent disability rating for Raynaud's disease, left hand and wrist, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With regard to the Veteran's claim for increased ratings, the United States Court of Appeals for Veteran Claims (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision was replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, an April 2005 VCAA letter was issued to the Veteran pertaining to his claim of service connection.  Such rating decision predated the August 2005 rating decision.  Thereafter, in April 2010 another VCAA letter was issued to the Veteran with regard to his underlying service connection claim.  Collectively, such letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the information pertaining to establishing a disability rating and an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Thereafter, service connection was established for Raynaud's disease.  The appeal for higher initial ratings for Raynaud's disease arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA outpatient records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's increased rating claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA examination reports which will be discussed in detail below.  The examination reports obtained are thorough and contain sufficient information to decide the increased rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issues.

Criteria & Analysis

The Veteran's Raynaud's disease, right and left hand and wrist, are separately rated 10 percent disabling, effective January 12, 2005.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Raynaud's syndrome warrants a 10 percent rating when characteristic attacks occur one to three times per week; a 20 percent rating where there are characteristic attacks occurring four to six times per week; a 40 percent rating where there are characteristic attacks occurring at least daily; a 60 percent rating with two or more digital ulcers and a history of characteristic attacks; and, a 100 percent rating with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 7117. 

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These ratings are for the disease as a whole, regardless of the number of extremities involved or whether the nose or ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note.

In April 2005, the Veteran underwent a VA general examination.  With regard to the hands and wrists, he complained of an onset of symptoms when working outside in the cold or rainy weather.  Physical examination of the hands and wrists was normal.  

A September 2007 VA outpatient treatment record reflects the Veteran's complaints of bilateral hand pain intermittently and complaints of swelling especially in cold weather.  He experiences decreased dexterity and the fingers will go numb.  Occasionally his hands will have decreased strength in holding objects.  He reported employment for 10 years as an aircraft mechanic.  Examination of the skin was normal.  The assessment was bilateral hand numbness.  

A November 2007 private evaluation reflects a normal neurography with an unclear etiology for the Veteran's complaints of bilateral hand symptoms.  He complained of pain and swelling of the hands and difficulty with hand use.  His hands will turn red at times.  He denied blanching of his hands.  The examiner stated that the Veteran did not give a history of color change to suggest a Raynaud's phenomena, although his complaint of hand stiffness and swelling aggravated by cold was suggestive.  

In March 2008, the Veteran spoke with a VA nurse and reported continued problems with his hands and wrists.  He reported that as an aircraft mechanic he uses a lot of different chemicals such as synthetic oils, paint thinners, primers, and hydrolic fluids.  He has intermittent swelling, drying out, cracks, bleeding and lock up that causes him to lose strength and hand dexterity.  He reported that he tries to wear nitro gloves, washes his hands thoroughly, applies Vaseline and bag balm, and takes Aleve/Tylenol for pain.  

A March 2008 VA dermatology evaluation reflects the Veteran's complaints of a long history of dryness and redness of the back of the hands, also associated with marked dryness.  He denied any itching but does experience burning at times.  He reported Raynaud's disease, apparently with no associated collagen/vascular disease.  The examiner diagnosed contact dermatitis.  The examiner stated that the initial impression was irritant contact dermatitis but sensitivity to glove material is also a possibility.  

In May 2010, the Veteran underwent a VA examination.  The Veteran complained of erythema of his hands up to one inch beyond the wrist when exposed to cold, rapid rewarming restores the hands to the premorbid state.  With the erythema occurs swelling, limitation of motion, and some pain.  The symptoms are intermittent with remissions.  He denied a decrease in hand strength but there is decrease in hand dexterity.  Other symptoms are pain, limited motion, swelling, locking, weakness, and stiffness.  He reported that the cold damp weather precipitates the episodes.  On examination, there was no decreased strength for pushing, pulling and twisting, and there was no decreased dexterity for twisting, probing, writing, touching, and expression.  After his hands were placed in ice water for three minutes, both his hands became swollen, markedly erythematous and the range of motion decreased 30 percent in the wrist joint and fingers.  Upon rapid rewarming the hands in warm to hot water for three minutes restored the normal range of motion, color and the swelling abated.  The examiner diagnosed atypical Raynaud's disease.  

At an October 2010 VA dermatological evaluation for psoriasis, he complained that his Raynaud's disease continues to gradually worsen, with less cold
tolerance than previous.  He reported trouble this time of year while it
usually is not very troublesome until late November or December.

An April 2011 VA treatment record reflects follow-up for psoriasis, but he did complain of pain in his fingertips due to Raynaud's.

In November 2011, the Veteran underwent another VA examination.  It was indicated that the Veteran's symptoms from Raynaud's are daily between the fall and spring in Alaska during work or exposure to the cold.  He denied significant triggers of symptoms during the summer.  He reported swelling and hand color changes below the 40's in the hands that results in swelling with slight pain followed by color change in the hands of a deep red affecting both his hands wherever his skin is exposed - typically to just above the wrists.  He denied having symptoms above the wrists even if he has to take off his jacket to work in more confined spaces.  He feels he has sensation in the hands the entire time and stated that his hands swell and lock up on him decreasing dexterity and hand use.  He has dropped things and cannot hold onto things with the twitching of the hands that can come on almost immediately.  Picking up pins is the most difficult for him.  He reported that the condition primarily has worsened his speed of performance versus the May 2010 VA examination reporting hand strength difficulties and fine motor tasks that require more adaptive equipment for helping perform these tasks - such as 1/2 finger gloves when dexterity is required and insulated gloves and hand warmers when he needs extra heating.  He reported that this is the second winter for his hands and his feet have a few color changes and always feel cold.  The examiner noted that the Veteran suffers from characteristic attacks at least daily.  He suffers from arthralgia or other pain; cold sensitivity; color changes; and, locally impaired sensation in both hands.  He has cold sensitivity in the feet.  He does not have 2 or more digital ulcers or autoamputation of one or more digits.  An x-ray examination was negative.  It was noted that his condition has gone beyond irritation to affecting his lifestyle outside of work during the cold part of the year.  Symptoms of Raynaud's are daily during the fall to the spring in Alaska during work or exposure to cold.  He denied significant triggers of symptoms during the summer.  

At the July 2012 Board hearing, the Veteran testified that while he has no problems with Raynaud's in 50 degree or above weather, during temperatures below this he suffers daily.  T. at 4-5.  He suffers from at best 4 to 6 attacks per week.  T. at 5.  Since he lives in Alaska, he suffers from triggers year round.  T. at 5.  

Service connection is in effect for Raynaud's disease, effective January 12, 2005, the date following his separation from service; however, while the post-service medical evidence shortly after service reflects subjective complaints related to the hands, a diagnosis of Raynaud's was not made until several years later.  In any event, it is clear that the Veteran was suffering from symptomatology affecting the hands for many years to include swelling, stiffness, and limitation of motion and color changes.  While it is clear that he only suffers from symptoms in weather less than 50 degrees, as he lives in Alaska, he suffers from symptoms multiple times a week, with only short periods of warm weather to give him relief.  Thus, based on the Veteran's subjective complaints and the objective findings of record, the Board finds that separate 20 percent ratings are warranted in contemplation of characteristic attacks occurring four to six times a week.  Affording the Veteran all reasonable doubt, such 20 percent ratings are assigned effective January 12, 2005.  The Board finds that separate 40 percent disability ratings are warranted effective November 14, 2011, as examination reflects daily characteristic attacks, manifested by pain, cold sensitivity, color changes and locally impaired sensation in the hands.  As the subjective complaints and objective findings do not show digital ulcers, 60 percent ratings are not warranted.  For the period prior to November 14, 2011, 40 percent ratings are not warranted as characteristic attacks on a daily basis are not shown.  The May 2010 VA examination report reflects intermittent attacks with remissions. 

Additional considerations

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The evidence of record reflects that the Veteran has been employed in a full-time capacity as an aircraft mechanic or aircraft mechanic supervisor during the course of this appeal.  The May 2010 VA examiner indicated that the impact on occupational activities is decreased manual dexterity and decreased strength.  Likewise, the Veteran reported to the November 2011 VA examiner that it takes him twice as much time as usual to get jobs done due to hand hindrances related to swelling and decreased sensitivity for him holding small objects in cold weather.  Warm weather is not a problem for him.  While acknowledging the possible effects on his employment, there is no indication that his Raynaud's disease has a significant effect on his employment.  The evidence of record does not reflect that the Veteran has ceased employment in a full-time capacity.  Thus, while acknowledging that he may experience Raynaud's symptomatology while working, there is no indication that his Raynaud's disease has resulted in marked interference with earning capacity or employment.  Accordingly an award of TDIU is not warranted here.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected Raynaud's disease, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the various aspects of the Veteran's disorder. 

Neither the Veteran nor his representative has alleged during the appeal period that such an evaluation in inadequate for distinct symptomatology nor have they stated that such instability symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria are adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  


ORDER

A 20 disability rating for Raynaud's disease, right hand and wrist, is granted from January 12, 2005, and a 40 disability rating is granted from November 14, 2011.  

A 20 disability rating for Raynaud's disease, left hand and wrist, is granted from January 12, 2005, and a 40 disability rating is granted from November 14, 2011.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


